Exhibit 10.1

FIRST AMENDMENT TO BILATERAL MANAGEMENT SERVICES AGREEMENT

This FIRST AMENDMENT TO BILATERAL MANAGEMENT SERVICES AGREEMENT, made effective
as of July 3, 2015 (“Amendment”), is by and between Pattern Energy Group Inc.
(“PEG Inc.”) and Pattern Energy Group LP (“PEG LP”).

RECITALS

A. Whereas, PEG Inc. and PEG LP entered into that certain Bilateral Management
Services Agreement dated October 2, 2013 (the “Agreement”); and

B. PEG Inc. and PEG LP wish to amend the Agreement on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Reintegration Event. Section 6.01 of the Agreement is hereby
amended and restated as follows:

“Section 6.01 Reintegration Event. PEG Inc. shall have the option, exercisable
by delivery of written notice of exercise to PEG LP at any time during a period
of eighteen (18) months commencing July 1, 2015, to require PEG LP to cause the
employees of PEG LP and its subsidiaries to become employees of PEG Inc. and its
subsidiaries (the “Employee Reintegration” and the date, if any, such notice is
so delivered, the “Reintegration Event”). From and after the occurrence of the
Reintegration Event, PEG Inc. and PEG LP will cooperate to cause the Employee
Reintegration to occur by the six month anniversary of the Reintegration Event
or as soon as reasonably practical thereafter.”

2. Miscellaneous.

2.1 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

2.2 Effect of Amendment. The Agreement is modified only by the express
provisions of this Amendment, and shall as so modified remain in full force and
effect and is hereby ratified and confirmed by PEG Inc. and PEG LP in all
respects.

2.3 Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws of the State of New York excluding any conflict-of-laws
rule or principle that might refer the governance or the construction of this
Amendment to the law of another jurisdiction irrespective of the choice of laws
principles.

 

 

PATTERN ENERGY GROUP INC.-PATTERN ENERGY GROUP LP

FIRST AMENDMENT TO BILATERAL MANAGEMENT SERVICES AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first written above.

 

Pattern Energy Group Inc. By:

/s/ Dyann Blaine

Name: Dyann Blaine Title: Vice President Pattern Energy Group LP By:

/s/ Dyann Blaine

Name: Dyann Blaine Title: Vice President

PATTERN ENERGY GROUP INC.-PATTERN ENERGY GROUP LP

FIRST AMENDMENT TO BILATERAL MANAGEMENT SERVICES AGREEMENT